Exhibit 10.15

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (this "Agreement") is made
as of this 1st day of July, 2014, by and between BE Aerospace, Inc., a Delaware
corporation (the "Company") and Stephen R. Swisher (the "Employee").

RECITALS

WHEREAS, the Company wishes to continue to employ the Employee and the Employee
wishes to accept such continuation of employment on the terms and conditions
hereafter set forth; and

WHEREAS, the Company wishes to continue to make secure for itself the
experience, abilities and services of the Employee and to continue to prevent
the loss of such experience, services and abilities; and

WHEREAS, the Employee has successfully completed drug/substance abuse testing,
and the Company has received the results of such testing;

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

1.Employment. The Company shall continue to employ the Employee, and the
Employee shall continue to perform services for and continue in the employment
of the Company, for an initial period of two (2) years commencing on July 1,
2014, and ending on June 30, 2016, and the Employee's employment hereunder shall
automatically be extended for an additional two  (2)-year period on and after
June 30 of each year (beginning June 30, 2015) until either the Company or the
Employee gives the other party at least thirty (30) days written notice prior to
June 30 of any such year of its or his desire to not renew the two (2) year term
of this Agreement, unless the Employee's employment is terminated earlier
pursuant to this Agreement as hereinafter set forth. For the avoidance of doubt,
this shall mean that the Employee’s term of employment shall be two (2) years
upon the date of each extension under this Section.  For purposes of this
Agreement (i) the term "Employment Period"  shall mean the initial two (2) year
period and all extensions thereof, if any, as aforesaid, and (ii) the term
"Expiration Date"  shall mean June 30 of either calendar year 2016 or, if later,
any subsequent calendar year if the Employment Period is so extended on and
after the date hereof through such date.

2.Position and Duties. The Employee shall serve the Company in the capacity of
Vice President-Finance and Corporate Controller of the Company and, shall be
accountable to, and shall have such other powers, duties and responsibilities,
consistent with this capacity, as may from time to time be prescribed by the
Chief Financial Officer of the Company, or his designee, upon the Company’s
appointment of a new person to this position.  Until such time as the Company
appoints a new Chief Financial Officer, the Employee shall report to the
Company’s Executive Officer.   The Employee shall perform and discharge,
faithfully, diligently and to the best of his ability, such powers, duties and
responsibilities. The Employee shall devote all of his working time and efforts
to the business and affairs of the Company.





--------------------------------------------------------------------------------

 

3.Compensation.

(a)Salary. During the Employment Period, the Employee shall receive a salary
(the "Salary") payable at the rate of $338,108.47 per annum. Such rate may be
adjusted from time to time by the Chief Financial Officer; provided, however,
that it shall at no time be adjusted below the Salary then in effect. The Salary
shall be payable biweekly or in accordance with the Company's current payroll
practices, less all required deductions. The Salary shall be pro-rated for any
period of service less than a full year.

(b)Incentive Bonus. During the Employment Period, the Employee may receive a
performance bonus of up to eighty (80%) percent, as determined by the Company in
its sole discretion. The incentive bonus shall be paid in accordance with
Company policy but in no event later than March 15th of the year following the
year in which it is earned.

(c)Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company's policies in effect
from time to time.

(d)Fringe Benefits. During the Employment Period, the Employee shall be entitled
to participate in or receive benefits under any life or disability insurance,
health, pension, retirement and accident plans or arrangements made generally
available by the Company to its employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements in effect from time to time. In accordance with the Company's
policies in effect from time to time, the Employee shall also be entitled to
paid vacation in any fiscal year during the Employment Period as well as all
paid holidays given by the Company to its employees.

(e)Equity Awards.

(i)During the Employment Period, the Employee shall be eligible to participate
in the Company's equity incentive plan as determined by its Compensation
Committee in its sole discretion.  The timing of any grant, form and amount of
the equity awards shall be determined by the Compensation Committee in its sole
discretion. The equity awards shall be granted pursuant to and subject to the
terms of the Company's 2005 Long-Term Incentive Plan (or any successor plan) and
an award agreement to be entered into between the Company and the Employee.

 

(ii)Notwithstanding any provision in the applicable award documents, , the
Employee’s time-vested equity awards shall, subject to applicable law,
accelerate and become immediately vested and unrestricted and, as applicable,
become immediately exercisable and remain exercisable through the remainder of
their term following the occurrence of any of the following events (the
“Accelerated Restricted Stock”): (A) the termination of the Employee’s
employment without Cause or for Good Reason pursuant to Section 4(e), (B) the
Employee’s termination due to Incapacity pursuant to Section 4(c); or (C) the
Employee’s death.  Nothing in this Section 3(e)(ii) shall alter the terms of any
equity awards subject to performance-based vesting.

 





--------------------------------------------------------------------------------

 

4.Termination and Compensation Thereon.

(a)Termination Date. Subject to the terms and conditions of this Agreement, the
Employee's employment pursuant to this Agreement may be terminated either by the
Employee or the Company at any time and for any reason. The term "Termination
Date"  shall mean (i) if the Employee's employment is terminated (x) by his
death, the date of his death; or (y) for any other reason, the date on which the
Employee incurs a Separation from Service.

(b)Death. The Employee's employment hereunder shall terminate upon his death. In
such event, the Company shall, within thirty (30) days following the date of
death, pay to such person as the Employee shall have designated in a notice
filed with the Company, or, if no such person shall have been designated, to his
estate, a lump sum amount equal to the Salary (at the rate in effect as of the
Termination Date) payable during the period from the Termination Date through
the Expiration Date.

(c)Incapacity. If, in the reasonable judgment of the Chief Financial Officer, as
a result of the Employee's incapacity due to physical or mental illness, the
Employee shall have been absent from his full-time duties as described hereunder
for the entire period of six (6) consecutive months ("Incapacity"), the
Employee's employment shall terminate at the end of the six (6)-month period. In
such event, upon the Termination Date, the Company shall pay to the Employee a
lump sum payment equal to the Salary (at the rate in effect as of the
Termination Date) payable during the period from the Termination Date through
the Expiration Date. The lump sum payment shall be made within sixty (60) days
following the Termination Date, provided that prior to the payment date the
Employee signs a waiver and release agreement in the form provided by the
Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such date. If the waiver and release does not become effective
and irrevocable on or prior to the payment date set forth in the preceding
sentence, the Company shall have no further obligations pursuant to Sections
4(c) or 4(g). The Company's obligation to pay the Employee his Salary and
benefits (to the extent not previously paid) shall terminate if the Employee
subsequently takes other employment to the extent of the Employee's salary and
benefits from such subsequent employment. Any dispute between the Chief
Financial Officer and the Employee with respect to the Employee's Incapacity
shall be settled by reference to a competent medical authority mutually agreed
to by the Chief Financial Officer and the Employee, whose decision shall be
binding on all parties.

(d)Termination by the Company for Cause; Resignation by the Employee without
Good Reason.

(i)If the Employee's employment is terminated by the Company for Cause or the
Employee resigns his employment for any reason (other than pursuant to Section
4(f) or for Good Reason (as defined below)), the Company shall have no further
obligations to the Employee hereunder after the Termination Date, except for
unpaid Salary and benefits accrued through the Termination Date.

(ii)For purposes of this Agreement, "Cause"  shall mean (A) the Employee's
material failure, refusal or neglect to perform and discharge his powers, duties
and responsibilities hereunder (including duties prescribed by the Chief
Executive Officer pursuant to Section 2), other material breach of the terms
hereof, or breach of any fiduciary duties he may have because of any position he
holds with the Company or any subsidiary or affiliate thereof; or (B) a felony
conviction or a conviction for any crime involving the Employee's personal
dishonesty or moral turpitude.





--------------------------------------------------------------------------------

 

(iii)For purposes of this Agreement, "Good Reason"  shall mean either of the
following events, which continues for more than thirty (30) days after the
Employee's written notice to the Company thereof: (A) the Employee's principal
office location is moved to, and continues to be, a location more than fifty
(50) miles from its current location (it being understood that travel shall not
be considered a move or relocation); (B)  Employee's position, powers, duties
and responsibilities under Section 2 above are and continue to be materially
reduced without his agreement, or (C) his compensation and benefits payable are
and continue to be eliminated or materially reduced without his agreement.

(e)Termination Without Cause; Termination for Good Reason. The Company may
terminate the Employee's employment hereunder at any time without Cause, and the
Employee may terminate his employment hereunder at any time for Good Reason. In
such event, the Company shall pay to the Employee a lump sum payment equal to
the salary payable during the period from the Termination Date through the
Expiration Date at the rate in effect on the Termination Date. In addition, the
Company will pay the Employee one (1) times the Salary in effect as of the
Termination Date, which sum shall not be prorated and shall be paid in addition
to the salary due and payable under the second sentence of this Section 4(e).
The lump sum payment shall be made within sixty (60) days following the
Termination Date, provided that prior to the payment date the Employee signs a
waiver and release agreement in the form provided by the Company and such waiver
and release becomes effective and irrevocable in its entirety prior to such
date. If the waiver and release does not become effective and irrevocable on or
prior to the payment date set forth in the preceding sentence, the Company shall
have no further obligations pursuant to Sections 4(e) or 4(g).

(f)Change of Control.

(i)If a "Change of Control" occurs during the Employment Period and, following
or in connection with such Change of Control, this Agreement or the Employee's
employment is terminated for any reason (other than for Cause), or the Employee
resigns his employment because any of the Employee's position, powers, duties or
responsibilities under Section 2 above are materially reduced without his
agreement, or any compensation or benefit payable or otherwise extended to the
Employee hereunder (including without limitation Salary, incentive bonus and
fringe benefits set forth in Section 3 above) is eliminated or materially
reduced, the Company or its successor in interest shall give prompt notice to
the Employee of any such elimination or reduction and pay to the Employee a lump
sum amount equal to:

(x)the Employee's Salary (at the rate in effect as of the Termination Date),
payable during the period from the Termination Date through the Expiration Date;
and

(y)the Salary (at the rate in effect as of the date of the Change of Control).





--------------------------------------------------------------------------------

 

The lump sum payment shall be made within thirty (30) days following the
Termination

Date.

(ii) For purposes of this Agreement, a "Change of Control" shall mean a "change
in control event" within the meaning of the default rules under Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder ("Section 409A").  The obligations of the
Company pursuant to this Section 4(f) shall survive any termination of this
Agreement or the Employee's employment or any resignation of such employment by
the Employee pursuant to this Section 4(f).

(g)Benefit Continuation. If the Employee's employment is terminated pursuant to
Sections 4(c), 4(e) or 4(f), the Company shall provide the Employee and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company's executive officers on similar terms and
conditions as active executives, from the Termination Date until the earlier of
(i) the Expiration Date and (ii) the date the Employee becomes eligible for
comparable benefits provided by a third party; provided, however, that the
continuation of such benefits shall be subject to the respective terms of the
applicable plan, in effect from time to time, and the timely payment by the
Employee of his applicable share of the applicable premiums in effect from time
to time. To the extent that reimbursable medical and dental care expenses
constitute deferred compensation for purposes of Section 409A, the Company shall
reimburse the medical and dental care expenses as soon as practicable consistent
with the Company's practice, but in no event later than the last day of the
calendar year next following the calendar year in which such expenses are
incurred.  This is in addition to, and not in lieu of, any retirement health
benefit program to the which the Employee may otherwise be entitled.

5.Amendments. No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.

6.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by telecopy or three
days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

If to the Company, to it at:

BE Aerospace, Inc.

1400 Corporate Center Way

Wellington, FL 33414

Attention: Senior Vice President & CFO

 

with a copy to:

BE Aerospace, Inc.

1400 Corporate Center

Way Wellington, FL

33414

Attention: General Counsel





--------------------------------------------------------------------------------

 

If to the Employee, to him at:

14643 Draft Horse

Lane Wellington, FL

33414

7.Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties (including, but not limited to, the
Amended and Restated Employment Agreement between the parties, dated March
17, 2009, and the Employment Agreement that it amended and restated); provided,
however, that this Agreement shall not supersede the Proprietary Rights
Agreement dated as of the date hereof between the Employee and the Company
attached as Exhibit A, which is incorporated herein by reference.

8.Headings. The headings in this Agreement are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.

9.Counterparts. This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida and shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

11.Withholding. All payment made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

12.Section 409A.

(a)If any amounts that become due under Section 4 of this Agreement constitute
"nonqualified deferred compensation" within the meaning of Section 409A, payment
of such amounts shall not commence until the Employee incurs a "Separation from
Service" (as defined below) if and only if necessary to avoid accelerated
taxation or tax penalties in respect of such amounts.

(b)Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a "Specified Employee" (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after the Employee's Separation from Service for any reason other than death or
(ii) the Employee's date of death. The provisions of this Section 12(b) shall
only apply if required to comply with Section 409A.

(c)For purposes of this Agreement, "Separation from Service"  shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A. "Specified Employee"  shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.





--------------------------------------------------------------------------------

 

(d)It is intended that the terms and conditions of this Agreement comply with
Section 409A. If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under Section
409A, the Company may, in its sole discretion and without the Employee's
consent, modify the Agreement to: (i) comply with, or avoid being subject to,
Section 409A, (ii) avoid the imposition of taxes, interest and penalties under
Section 409A, and/or (iii) maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A. This Section 12(d) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under this Agreement will not be subject to interest and penalties
under Section 409A.

(e)Anything in this Agreement to the contrary notwithstanding, no reimbursement
payable to the Employee pursuant to any provisions of this Agreement or pursuant
to any plan or arrangement of the Company Group covered by this Agreement shall
be paid later than the last day of the calendar year following the calendar year
in which the related expense was incurred, except to the extent that the right
to reimbursement does not provide for a "deferral of compensation" within the
meaning of Section 409A. No amount reimbursed during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year.

13.Enforceability; Waiver. The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof. The Employee's or the Company's failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that the Employee or the Company
may have hereunder, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement. Similarly, the waiver
by any party hereto of a breach of any provision of this Agreement by the other
party will not operate or be construed as a waiver of any other or subsequent
breach by such other party.

14.Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and permitted assigns.
This Agreement may be assigned by the Company. The Employee may not assign or
delegate his duties under this Agreement without the Company's prior written
approval.

15.Survival. The entitlement of the Employee and the obligations of the Company
pursuant to Section 4 hereof shall each survive any termination or expiration of
this Agreement, or any termination or resignation of the Employee's employment,
as the case may be.

[Signature Page to Follow]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

EMPLOYEE

 

 

 

/s/ Stephen R. Swisher

 

Stephen R. Swisher

 

 

 

 

 

B/E AEROSPACE, INC.

 

 

 

/s/ Thomas P. McCaffrey

 

Thomas P. McCaffrey

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

2013 Proprietary Rights Agreement

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to B/E Aerospace, Inc. and/or any of its subsidiaries
or affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

 

I acknowledge and agree that:

 

1.



Agreement, Effective Date.  This Agreement shall be effective on, the first day
of my employment, consultancy, and/or tenure as an independent contractor with
the Company and shall continue in effect throughout my employment, consultancy,
and/or tenure as an independent contractor (the “Agreement Period”). As an
inducement to and in consideration of my acceptance and/or continuation of
employment, consultancy, and/or tenure as an independent contractor with the
Company, and the Company’s compensating me for services and extending to me
certain other benefits of a compensatory nature, but without any obligation on
the Company’s part to continue such employment, compensation or benefits for any
specified period whatsoever, I agree to protect, safeguard and maintain the
integrity and confidentiality of the Company’s valuable assets and legitimate
business interests in accordance with the terms and conditions set forth in this
Agreement.

 

2.



Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

(i)



Written materials of the Company;

(ii)



The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

(iii)



The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

(iv)



Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

(v)



All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company’s internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers or vendors. Information relating
to formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans;

(vi)



Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

(vii)



All other non-public information regarding the amount and nature of the capital
and assets owned or controlled by, or net worth of, the Company and/or any of
the Company’s shareholders, members,



 

--------------------------------------------------------------------------------

 

partners, employees or investors; the investments made, directly or indirectly,
by the Company (including, but not limited to, any partnerships, corporations or
other entities in which the Company may invest and the assets which any of those
entities acquires); the expected or actual rates of return or holding periods of
any investment by the Company; the respective interest in any investment of any
of its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

(viii)



All discoveries, software (including, without limitation, both source code and
object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

(ix)



The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(x)



“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

3.



Inventions.

 

3.1



Definition of Inventions used in this Agreement: the term “Invention” means any
new or useful art, discovery, contribution, finding or improvement, whether or
not patentable, and all related know-how. Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

 

3.2



Disclosure and Assignment of Inventions.

 

(i)



I will promptly disclose and describe to the Company all Inventions which I may
solely or jointly conceive, develop, or reduce to practice during the Agreement
Period (i) which relate, at the time of conception, development or reduction to
practice of the Invention, to the Company’s business or actual or demonstrably
anticipated research or development, (ii) which were developed, in whole or in
part, on the Company’s time or with the use of any of the Company’s equipment,
supplies, facilities or Trade Secrets, or (iii) which resulted from any work I
performed for the Company (the “Company Inventions”). I assign all my right,
title and interest worldwide in the Company Inventions and in all intellectual
property rights based upon the Company Inventions. However, I do not assign or
agree to assign any Inventions relating in any way to the Company business or
demonstrably anticipated research and development which were made by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company, which Inventions, if any, are identified on Exhibit “A” to this
Agreement. Exhibit “A” contains no confidential information. I have no rights in
any Inventions other than the inventions specified in Exhibit “A”. If no such
list is attached, I have no such Inventions or I grant an irrevocable,
nonexclusive, royalty-free, worldwide license to the Company to make, use and
sell Inventions developed by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company.

(ii)



I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
assign such Inventions to the Company as a Company Invention unless and until I
have established the contrary. I agree to disclose promptly in writing to the
Company all Inventions made or conceived by me for one (1) year after the
Agreement Period, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company. Any such information will be
received in confidence by the Company.

 

3.3



Nonassignable Inventions.  This Agreement does not apply to an invention which
qualifies fully as a nonassignable invention under the laws of the state of
Florida.

 



 

--------------------------------------------------------------------------------

 

4.



Use and Return of Proprietary Information and Trade Secrets:

 

(i)



I agree that under no circumstance and at no time shall any of the Proprietary
Information and Trade Secrets be taken from the Company’s premises and that
under no circumstances and at no time shall any of the Proprietary Information
and Trade Secrets be duplicated, in whole or in part, without the express
written permission of the Company, which permission may be granted or denied in
the Company’s sole and absolute discretion;

(ii)



I agree that, upon termination of my employment (if applicable) and/or tenure as
an independent contractor with the Company for any reason (regardless of whether
or not the Company retains me as a consultant) or at any other time upon the
Company’s request, I shall return to Company, without retaining any copies, all
Proprietary Information and Trade Secrets, as well as all other Company’s
documents and other materials, which are in my possession regardless of the form
in which any such materials are kept;

(iii)



I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in and to the work product to the Company, as provided for
in paragraph (v) below. I agree to turn over to the Company all physical
manifestations of the Proprietary Information and Trade Secrets in my possession
or under my control at the request of the Company;

(iv)



I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;

(v)



I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 

5.



Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company. 

 

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or



 

--------------------------------------------------------------------------------

 

otherwise affiliated or associated as a consultant, director, agent, independent
contractor or otherwise with any business entity that is not engaged in the
business of the Company in any market in which the Company conducts business or
provides services where such other business entity could utilize or gain a
business or economic advantage through the use of Confidential Information,
Trade Secrets, my training by the Company, my relationship with the Company’s
customers, suppliers, vendors, clients or investors or prospective customers,
suppliers, vendors, clients or investors or the Company’s goodwill.

 

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 

6.



Non-solicitation.  During the Agreement Period and for a period of two (2) years
thereafter, I will not solicit or encourage, or cause others to solicit or
encourage, any employees, suppliers, vendors, or consultants of/to the Company
to terminate their employment or other relationship, as applicable, with the
Company.

 

7.



Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

 

8.



No Conflicting Obligations.  My performance of this Agreement does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

 

9.



Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

 

10.



Specific Performance.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages, if appropriate).

 

11.



Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

 

12.



Severability.  If any part of this Agreement is found invalid or unenforceable,
that part will be amended to achieve as nearly as possible the same economic
effect as the original provision and the remainder of this Agreement will remain
in full force.

 

13.



Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.

 

14.



Entire Agreement.  Except for the Employment Agreement between you and the
Company, this Agreement and the Exhibits to this Agreement constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral, except for prior proprietary rights agreements which
shall for the period prior to the effective date of this agreement be deemed to
be in addition to, and not in lieu of, this Agreement for such prior period.
This Agreement may be amended or modified only with the written consent of both
me and the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

15.



Assignment.  This Agreement may be assigned by the Company. I may not assign or
delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

Date:

 

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 



 

--------------------------------------------------------------------------------